STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re H. M. CAYRUTH, Minor.                                         March 16, 2017

                                                                    Nos. 333573; 333574
                                                                    Wayne Circuit Court
                                                                    Family Division
                                                                    LC No. 13-511850-NA


Before: MARKEY, P.J., and WILDER and SWARTZLE, JJ.

PER CURIAM.

        Respondent-father Stroud and respondent-mother Cayruth each appeal as of right the
circuit court’s order terminating their parental rights to the minor child. The court terminated
Stroud’s parental rights pursuant to MCL 712A.19b(3)(c)(i), (g), and (j), and terminated
Cayruth’s parental rights pursuant to MCL 712A.19b(3)(c)(i), (g), (i), and (j). We affirm.

                                    I. DOCKET NO. 333573

        Respondent Stroud challenges the trial court’s decision regarding the statutory grounds
for termination and its determination regarding the child’s best interests. We note that respondent
Stroud has failed to offer a cogent legal argument addressing the trial court’s factual findings or
its legal determinations based on those findings. He contends only that because he had been
participating in reunification services, the trial court should have given him additional time in
which to complete those services, even though the child had been in foster care for more than a
year. Although the issue could be deemed abandoned for failure to present a meaningful
argument, Berger v Berger, 277 Mich. App. 700, 712; 747 NW2d 336 (2008), we will address it
in the interest of justice. The trial court’s determinations regarding a statutory ground for
termination and the child’s best interests are both reviewed for clear error. In re Laster, 303
Mich. App. 485, 491; 845 NW2d 540 (2013); In re White, 303 Mich. App. 701, 713; 846 NW2d 61
(2014); MCR 3.977(K).

       The trial court did not clearly err in finding that § 19b(3)(c)(i) had been established by
clear and convincing evidence. This provision states that the trial court may terminate a
respondent’s parental rights if:

              (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial



                                                -1-
       dispositional order, and the court, by clear and convincing evidence, finds either
       of the following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age. [MCL 712A.19b(3)(c)(i).]

         Stroud was a respondent in this case. The conditions that led to the adjudication were his
lack of suitable housing for himself and the child, and his lack of a legal source of income with
which to support himself and the child. More than 182 days after the initial dispositional order,
the trial court found that Stroud had not acquired suitable housing. The evidence showed that he
and Cayruth were illegally “squatting” in a house owned by the city of Detroit. While Stroud
testified that the home was owned by an individual named “Brown,” he admitted that he did not
have a lease agreement for the property. Further, the foster-care worker testified that the house
was in deplorable condition. The trial court also found that Stroud did not have a legal source of
income. Stroud claimed to be disabled, but he did not receive disability benefits. He worked
occasionally doing odd jobs for cash, but he never provided any form of documentation showing
when he worked, who he worked for, or how much he earned. Given that Stroud had a year in
which to obtain suitable housing and a legal and sufficient source of income and had not made
any progress, the trial court did not clearly err in finding that the conditions that led to the
adjudication had not been rectified and were not reasonably likely to be rectified within a
reasonable time considering the age of the child (15 months).

       The trial court also did not clearly err in finding that § 19b(3)(g) had been established by
clear and convincing evidence. This provision states that the trial court may terminate a
respondent’s parental rights if the court finds clear and convincing evidence that “[t]he parent,
without regard to intent, fails to provide proper care or custody for the child and there is no
reasonable expectation that the parent will be able to provide proper care and custody within a
reasonable time considering the child’s age.” MCL 712A.19b(3)(g).

        The record confirms that Stroud failed to provide proper care and custody for the child.
He was incarcerated and left the child with Cayruth, who was an unfit caretaker; she had another
child in foster care for which a termination hearing was pending and she did not have suitable
housing for herself and the child. The evidence showed that Stroud was provided with services
to enable him to be able to provide proper care and custody. After a year, he had not completed
parenting classes and his behavior at family visits showed that he could not properly take care of
the child, and he was resistant to change. He had not completed counseling and became angry
when redirected at family visits. He had not obtained suitable housing or a legal source of
income, and had not demonstrated his sobriety by providing random drug screens as ordered.
Given Stroud’s shortcomings and lack of progress after a year, the trial court did not clearly err
in finding that he did not provide proper care and custody for the child and was not likely to be
able to do so within a reasonable time.

       The trial court also did not clearly err in finding that § 19b(3)(j) had been established by
clear and convincing evidence. This provision states that the trial court may terminate a
respondent’s parental rights if the court finds clear and convincing evidence that “[t]here is a


                                                -2-
reasonable likelihood, based on the conduct or capacity of the child’s parent, that the child will
be harmed if he or she is returned to the home of the parent.” MCL 712A.19b(3)(j).

        Stroud was an angry, abusive person. From the outset of this case, the trial court was
rightfully concerned about respondent’s domestic violence towards Cayruth. The Department of
Health and Human Services (DHHS) twice referred Stroud to domestic violence counseling, but
he never completed the program. Stroud was involved in two domestic violence incidents with
Cayruth during the pendency of this case, one of which sent Cayruth to the hospital with a
fractured nose.

       Indeed, Stroud’s demeaning behavior towards women did not end with Cayruth. Stroud
responded angrily when workers attempted to direct him during his supervised parenting time.
During one parenting time session, Stroud told a worker that every woman needs to be roughed
up.

        Stroud’s strong tendency towards domestic violence is enough for this Court to conclude
that the trial court did not clearly err in finding that the child was reasonably likely to be harmed
if placed in Stroud’s home. Stroud’s failure to address his parenting deficiencies, obtain a steady
income, obtain suitable housing, and submit to drug screening only strengthens the trial court’s
finding.

        Further, in light of the overwhelming evidence supporting the statutory grounds for
terminating Stroud’s parental rights, we conclude that the trial court did not clearly err in finding
that termination of those rights was in the child’s best interests.

                                    II. DOCKET NO. 333574

        In her appeal, respondent Cayruth does not challenge the statutory grounds under which
the trial court terminated her parental rights. Rather, Cayruth argues that DHHS failed to make
reasonable efforts to reunite her with the child. Because Cayruth did not raise this issue in a
timely manner in the trial court, and did not object to the service plan or argue that the services
provided were inadequate, this issue is unpreserved. In re Frey, 297 Mich. App. 242, 247; 824
NW2d 569 (2012). Therefore, “review is limited to determining whether a plain error occurred
that affected substantial rights.” In re Egbert R Smith Trust, 274 Mich. App. 283, 285; 731 NW2d
810 (2007).

        “In general, petitioner must make reasonable efforts to rectify conditions, to reunify
families, and to avoid termination of parental rights.” In re LE, 278 Mich. App. 1, 18; 747 NW2d
883 (2008). Specifically, “[r]easonable efforts to reunify the child and family must be made in
all cases” except those cases involving exceptional circumstances. MCL 712A.19a(2). While
exceptional circumstances arguably existed here because Cayruth’s parental rights to another
child were terminated before the initial dispositional hearing for the instant child, MCL
712A.19a(2)(c), DHHS agreed to provide services.

       DHHS made “reasonable efforts” toward reunification by providing referrals for services
and attempting to engage Cayruth in those services. The record shows that DHHS provided
Cayruth with psychological and psychiatric evaluations to assess her needs, parenting classes, in-

                                                -3-
home counseling, and family visits. Cayruth does not claim that these services were inadequate,
does not identify any particular additional services that should have been provided, and has not
shown that she “would have fared better” had she been offered additional services. See In re
Fried, 266 Mich. App. 535, 543; 702 NW2d 192 (2005). Therefore, Cayruth has not shown that
her substantial rights were affected by the alleged failure to provide services.

        Cayruth also argues that the trial court erred in finding that termination of her parental
rights was in the child’s best interests. We disagree.

       “If the court finds that there are grounds for termination of parental rights and that
termination of parental rights is in the child’s best interests, the court shall order termination of
parental rights and order that additional efforts for reunification of the child with the parent not
be made.” MCL 712A.19b(5). “[W]hether termination is in the child’s best interests must be
proved by a preponderance of the evidence.” In re Moss, 301 Mich. App. 76, 90; 836 NW2d 182
(2013). In deciding whether termination is in the child’s best interests, the trial “court may
consider the child’s bond to the parent, the parent’s parenting ability, the child’s need for
permanency, stability, and finality, and the advantages of a foster home over the parent’s home.”
In re Olive/Metts, 297 Mich. App. 35, 41-42; 823 NW2d 144 (2012) (internal citations omitted).

        There was evidence that respondent loved the child and they were bonded, and the trial
court found that Cayruth had substantially complied with her parent-agency agreement. The trial
court also found, however, that Cayruth failed to benefit from parenting classes because she still
needed assistance with basic childcare matters. Both parents had been referred to counseling to
address domestic violence. Neither parent completed counseling, and Stroud committed two
more episodes of domestic violence against Cayruth during the pendency of the case—
nevertheless, Cayruth continued living with Stroud. Further, they did not have a legal right to
occupy the home in which they were living. Given such evidence, and the fact that the child had
been in foster care for more than a year, we conclude that the trial court did not clearly err in
finding that termination of Cayruth’s parental rights was in the child’s best interests.

       Affirmed.



                                                              /s/ Jane E. Markey
                                                              /s/ Kurtis T. Wilder
                                                              /s/ Brock A. Swartzle




                                                -4-